           Case 2:19-cv-01845-JAM-KJN Document 24 Filed 08/10/20 Page 1 of 1



 1
     Elliot Gale (Bar #263326)
 2   egale@gajplaw.com
     Joe Angelo (Bar #268542)
 3   jangelo@gajplaw.com
     Gale, Angelo, Johnson, & Pruett, P.C.
 4
     1430 Blue Oaks Blvd., Ste. 250
 5   Roseville, CA 95747
     916-290-7778 ph
 6   916-721-2767 fax
 7
     Attorneys for Plaintiffs
 8   Anthony and Rosemary Garcia
 9
                                  UNITED STATES DISTRICT COURT
10
              EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
11
                                                          Civil Case No.: 2:19-cv-01845-JAM-KJN
12

13    ANTHONY AND ROSEMARY GARCIA                                    ORDER
14                  Plaintiffs,

15           v.
16    WELLS FARGO BANK, N.A., et. al.,
17
                    Defendants.
18

19
                                                 ORDER
20

21
             Pursuant to the stipulation of the Parties, Wells Fargo Bank, N.A. is dismissed with
22
      prejudice from the above-captioned action, and each party shall bear its own attorneys’ fees
23
      and costs.
24           IT IS SO ORDERED.
25

26     DATED: August 7, 2020                                 /s/ John A. Mendez________________
                                                             JOHN A. MENDEZ
27
                                                             UNITED STATES DISTRICT JUDGE
28




                                             [PROPOSED] ORDER -1-
